Registration No. 333-78269 File No. 811-09333 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No.24 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No.25 x OPPENHEIMER MAIN STREET SMALL- & MID-CAP FUND® (Exact Name of Registrant as Specified in Charter) 6803 South Tucson Way, Centennial, Colorado 80112-3924 (Address of Principal Executive Offices) (Zip Code) (303) 768-3200 (Registrant’s Telephone Number, including Area Code) Arthur S. Gabinet, Esq. OppenheimerFunds, Inc. Two World Financial Center, 225 Liberty Street 11 th Floor, New York, New York 10281-1008 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) o On , pursuant to paragraph (b) o 60 days after filing, pursuant to paragraph (a)(1) o On , pursuant to paragraph (a)(1) o 75 days after filing, pursuant to paragraph (a)(2) o On , pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York and State of New York on the 13 th day of November, 2012. Oppenheimer Main Street Small-& Mid-Cap Fund ® By: William F. Glavin, Jr.* William F. Glavin, Jr., President Principal Executive Officer and Trustee Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities on the dates indicated: Signatures Title Date William L. Armstrong* Chairman of the November 13 , 2012 William L. Armstrong Board of Trustees William F. Glavin Jr.* President, Principal November 13 , 2012 William F. Glavin Jr. Executive Officer and Brian W. Wixted* Treasurer, Principal November 13 , 2012 Brian W. Wixted Financial & Accounting Officer Edward L. Cameron* Trustee November 13, 2012 Edward L. Cameron Jon S. Fossel* Trustee November 13 , 2012 Jon S. Fossel Sam Freedman* Trustee November 13 , 2012 Sam Freedman Richard F. Grabish* Trustee November 13 , 2012 Richard F. Grabish Beverly L. Hamilton* Trustee November 13 , 2012 Beverly L. Hamilton Victoria J. Herget* Trustee November 13 , 2012 Victoria J. Herget Robert J. Malone* Trustee November 13 , 2012 Robert J. Malone F. William Marshall, Jr.* Trustee November 13 , 2012 F.William Marshall, Jr. James D. Vaughn* Trustee November 13 , 2012 James D. Vaughn *By: /s/ Mitchell Lindauer Mitchell Lindauer, Attorney-in-Fact EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
